 

April 2, 2020

UNITED STATES DISTRICT COURT

SOUTHE RS) CNSTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE PRESENT AT
* CRIMINAL PROCEEDING
Tarey pend dV ; - @
7 v} De née , 2 aO-cn SOK wy Pr H
‘ Defendant,

Ch

Date:

Date:

  

oceeding that Applies
Areaignment

[have been gives a copy of the indictment containing the charges against me and have reviewed it with
my attorney. + understand that 1 have a right to appear befare a judge in a courtroom in the Southern
District of New York ta confirm (hal | have received and reviewed the indictment; to have the indictment
read aloud to me if | wish; and to enter a plea of either guilty or not guilty before the judge. After
consultation with my attorney, | wish to plead not guilty. By signing this document, t wish to advise the
court of the following. | willingly give up my right to appear in a courtroom in the Southern District of
New York to advise the court that:

\} i have received and reviewed a copy of the indictment.
2) {do not need the judge to read the Indictment aloud to me,
3) t plead not guilty to the charges against me in the indictment,

Signature of Defendant

Print Name
Bail Hearing

Pam applying of in the future may apply for release from detention, or if not detained, for modification of
the conditions of my release from custody, that is, my bail conditions. | understand that l have a right to
appear before a judge in a courtroom in the Southern District of New York at the time that my attorney
makes such an application. | have discussed these rights with my attorney and wish to Rive Up nese rights
for the period of time in which access te the courthouse has been restricted on account af ihe COVHD- 18
pandemic, | request that my attorney be permitted to make applications for my release from custody or
for modification of the conditions of my release even though | will not be present, and to make sich
applications in writing or by telephone in my attorney's discretion,

Signature of Defendant

Print Name
 

ws.. Carferesice

lhave been charged in an indictment with viotations of federal law. f understand that | have a right to be
present at afl conferences concerning this indictment that are held by a judge in the Southern District of
New York, untess the conference involves only a question of law. | understand that al these conferences
the judge may, among other things, 1) set a schedule for the case including the date at which the tefal will
be held, and 2) determine whether, under the Speedy Trial Act, certain periods of time should be properly
excluded in setting the Gime by which the tal must occur. | have discussed these issues with my attorney
and wish to give up my right to be present at the conferences, By signing this document, | wish to advise
the court that | willingly give up my right to be present at the conferences in my case for the period of
time in which access ta the courthouse has been restricted on accaunt of the COVID-19 pandemic. |
request that my attorney be permitted to represent my interests at the proceedings even though | will not
De present,

hi LE SiS dlney Rov Tewry Bunca™)
Signature of Defendant H : ted

4

 

Print Name

l hereby affirm that fam aware of my obligation to discuss with my client the charges contained In the indictment,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
walver form. i affirm that my client knowingly and voluntarily consents ta the proceedings being held in my
client's absence. | will inform my client of what transpires at the proceedings and provide my client with a capy of
the transcript of the proceedings, if requested.

p a gs, ifreqy sail

ae we

, XE
Date: Ea tae fi b 4
pte of Defense Counsel

Kane Le tiky ity

— me

cae

     

Addendum for a defendant who requires services of an Interpreter:

used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:

Date: eR oe AR FS OR ance HM et
Signature of Defense Counsel

  

Accepted:

wee Hon. Philip M. Halpern, U.S.DJ.
Date: : July 15, 2021

 

 

 

 

 
